DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
	The examiner invites Applicant’s Representatives to a courtesy interview to discuss the 35 U.S.C. 101 rejection and how to proceed. 

Response to Arguments
Applicant's arguments filed 9/1/2021 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
I. Independent Claim 1
Applicant Argues: Step 2A, Prong Two. The abstract ideas recited in claim 1 are integrated into a practical application. Under Prong Two of Step 2A, Examiners are to "evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”
... 
The MPEP specifies that “[o]ne way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.” MPEP 2106.04(d)(1). The system of claim 1 improves the functioning of computing systems used to manage supply chain data. 
More specifically, claim 1 addresses a computing system challenge for tracking a load of one or more items across uncoordinated systems with heterogeneous data. Claim 1 as amended describes a system which automatically aggregates and links carrier status events for the load with the movement ID, the carrier status events including first mile movements, middle mile movements,  and last mile movements, wherein at least one carrier status event is received from a third-party carrier. Accordingly, the movement ID provides a single point from which shipment data for a trailer, load, and item can be accessed, including data from a warehouse system and a third-party carrier system. See Specification at ¶¶ [0038] and [0098]. In contrast, existing solutions for tracking trailers, loads, and items in a supply chain require multiple applications or manually contacting carriers for shipment information because each of the heterogeneous supply chain management computing systems uses different identifiers to track the items, trailers, and loads.  See e.g., Specification at ¶¶ [0002] and [0098]. The claimed invention improves the efficiency for tracking specific physical items by automatically aggregating and linking carrier status events with a movement ID as the information becomes available. Accordingly, the computer implemented method of claim 1 recite improvements to the efficiency of computing systems used to track items in a supply chain. 
Additionally, a graphical user interface (GUI)is generated to display a visualization of near-current locations of specific physical items using the movement ID and using at least one of the linked schedule ID, trailer ID, manifest ID, and the aggregated carrier status events linked thereto. Accordingly, the efficacies of automatically aggregating and linking carrier status updates along with the linking of the schedule ID, trailer ID, and manifest ID improve the efficiencies of displaying the visualization of near-current locations of specific physical items. Additionally, the claimed method allows for the visualization of the movement of items through a supply chain as information becomes available from various applications from a single point. See e.g., ¶ [0050]. Accordingly, the computer implemented method of claim 1 recites improvements to the efficiency of computing systems used to visualize the movement of items in a supply chain. 
For at least these reasons, the additional elements impose a meaningful limit on the abstract ideas recited in claim 1. Thus, the claim as a whole is more than a drafting effort designed to monopolize the exception. It is respectfully submitted that the abstract ideas of claim 1 are integrated into a practical application..
Examiner’s Response: The examiner respectfully disagrees.  The examiner notes aggregating and linking carrier status events for the load with the movement ID, the carrier status events including first mile movements, middle mile movements,  and last mile movements, wherein at least one carrier status event is received from a third-party carrier are noted to be part of the Abstract Idea as noted in Step 2A-Prong One.   These features fall under the enumerated grouping of Mental Processes or Certain Methods of Organizing Human Activity.  The examiner respectfully notes the aggregating and linking of IDs, status, events, etc. are steps that the Human Mind can perform using pencil and paper, thus being Mental Processes.  The human mind can receive such data and aggregate using pencil/paper.  Further, the aggregating and linking are steps that relate to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) thus being Certain Methods of Organizing Human Activity.  Further the use of a movement ID acts no more than just an identifier that encompasses other data.  The examiner respectfully notes again the Human Mind using pencil and paper can create a movement ID and then aggregate all sorts of information to that movement ID, thus being Mental Processes.  Further a movement ID again is a form of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) thus being Certain Methods of Organizing Human Activity.  The examiner respectfully notes that the computer system as claimed is recited high-level of 
The examiner further notes the use of a GUI is recited high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., ... generating a GUI visualization of data).   Therefore the examiner does not find these features as meaningful limitations that integrate the exception into a practical application of that exception.
Applicant Argues: “The additional elements of claim 1 provide significantly more than the recited abstract ideas. While Applicant maintains that claim 1 is patent eligible subject matter based on Step 2A  Prong Two, it is also submitted that claim 1 is patent eligible subject matter based on Step 2B. 
Examiners are to evaluate if additional elements of the claim provide an inventive concept (or "significantly more") than the recited judicial exception. MPEP 2106(111). Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. MPEP 2106.05(I). The Office Action asserts "Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept." Office Action at p. 5. Applicant respectfully disagrees. 
Limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include improvements to a technology or technical field. MPEP 2106.05(I) As discussed above with respect to Step 2A, Prong Two, claim 1 recites additional elements that provide improvements the efficiency of computing systems used to track items and visualize movement of items in a supply chain. Accordingly, Applicant respectfully submits, that claim 1 as amended is further patent eligible under Step 2B.”
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully notes that aggregation and linking and further use of a movement ID are steps that recite the Abstract Idea.   The examiner has provided an explanation above of why such elements are abstract and further why they do not as a whole integrates the exception into a practical application. The additional elements of using a computer system and a GUI falls under the breadth of well‐understood, routine, and conventional functions per MPEP 2106.05(d)(ii).  MPEP 2106.05(d)(ii) notes concepts of well‐understood, routine, and conventional functions include i.e., receiving or transmitting data over a network.  Further the examiner cites to noted evidence of Broussard et al. (US 2007/0038673) which states that in the background that many businesses use electronic data interchange (EDI) to send and receive business data including orders, invoices, and other transaction documents, see [0004], Background.  Broussard further use of web portal applications to allow access to such data (i.e., GUI) and that such portals provide means for sending and receiving EDI communications, see [0006], Background.  Therefore the examiner finds this argument not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



More Specifically, Claim 11 and similarly Claim 1 and Claim 15 recite concepts of:
11. 


schedule a delivery of a load of one or more items from an origin to a destination within the retail supply chain, the delivery having a schedule ID provided 
establish
create
store the movement id in the record;
link, 
assign, 
link
before a trailer close event associated with the trailer occurs at the origin, assign a manifest ID generated by 
link
publish the movement ID and linked schedule ID, trailer ID, and manifest ID 

generating 
The Claim fails under the following groups of Abstract Ideas: Mental Processes and Certain Methods Of Organizing Human Activity.
Metal Processes - The claim generally recites concepts related to scheduling a delivery load, creating an “ID”, linking said ID, assigning further data and linking said further data, publishing said linked data, aggregating status events as received, and finally generating a visualization of current locations of the physical items. These limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting elements of a processor, memory, applications/system use (i.e., node transportation application (NTA); movement ID service/transportation management (TM) system)/warehouse management system (WMS) and additionally in Claim 1 - (which includes – the messaging system being accessible by a plurality of heterogeneous supply chain management computing systems through an application programing interface (API))), data store, a GUI, and further EDI, nothing in the claim element precludes the step from practically being performed in the mind. The examiner notes the 
Certain Methods Of Organizing Human Activity -  The claim generally recites concepts related to scheduling a delivery load, creating “ID”, linking said ID, assigning further data and linking said further data, publishing said linked data, aggregating status events as received, and finally generating a visualization of current locations of the physical items which generally fall under commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a processor, memory, applications/system use, data store, a GUI and further EDI to aid in performing the aforementioned concepts. The a processor, memory, applications/system use, data store, a GUI and EDI in these concepts are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., distributed network with a centralized record store for exchanging data (i.e., EDI) and generating a GUI visualization of data).   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory, applications/system use, data store, and further a GUI to perform the aforementioned concepts amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the examine cites to MPEP 2106.05(d)(ii) as evidence for such well‐understood, routine, and conventional functions i.e., receiving or transmitting data over a network, electronic recordkeeping, and storing and retrieving information in memory covers performance of a processor, memory, applications/system use, data store, and further a GUI.  
Further the examiner cites to Broussard et al. (US 2007/0038673) which states that in the background that many businesses use electronic data interchange (EDI) to send and receive business data including orders, invoices, and other transaction documents, see [0004], Background.  Broussard further use of web portal applications to allow access to such data (i.e., GUI) and that such portals provide means for sending and receiving EDI communications, see [0006], Background.  
Further the examiner cites to Bebout et al. (US 2019/0213538 A1) which states use of APIs for shipping management systems, see [0005], Background.
The claims are not patent eligible.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627